DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I.	Claims 1, 3, 8, 12, 100, and 120, drawn to a method of producing freeze-dried Megasphaera elsdenii cells.
Group II.	Claims 22 and 26, drawn to a solid feed additive.
Group III.	Claims 58-60, drawn to a method for treating or preventing a condition or disorder associated with lactic acid production in the gastrointestinal tract of an animal.
Group IV.	Claims 63-65, drawn to a method for preventing or decreasing the growth of an opportunistic microorganism in the gastrointestinal tract of an animal.
Group V.	Claim 66, drawn to a method of improving the bioavailability of plant-derived phosphorous in the diet of a poultry animal, a ruminant, or an equine.
Group VI.	Claims 67-68, drawn to a method of improving growth performance in an animal.
Megasphaera cells.
Group VIII.	Claim 105, drawn to a method of producing encapsulated freeze-dried anaerobic bacterial cells.
Group IX.	Claim 110, drawn to a method of producing freeze-dried aerobic bacterial and/or yeast cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The groups do not contain a special technical feature which contributes over the prior art. Specifically Megasphaera elsdenii cells are well known in the prior art as evidenced by Horn et al (US 2006/0257372 A1; 11/16/2006.) which teaches Megasphaera elsdenii cells.
Therefore, the inventions lack unity as demonstrated by showing the common technical feature(s) does not "define a contribution over the prior art" "a posterior". See MPEP 1850.
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or 
(2) A product and process of use of said product; or 
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or 
(4) A process and an apparatus or means specifically designed for carrying out the said process; or 
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
	The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR l.48(b) and by the fee required under 37 CFR l.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Lynn Y Fan/
Primary Examiner, Art Unit 1651